HOUSTON, Justice
(concurring specially).
In Town of Mulga v. Town of May town, 502 So.2d 731 (Ala.1987), this Court did not hold that “one municipality may not tax another unless the' other is exercising a pro*762prietary or business function within the jurisdiction of the first.” See the trial judge’s order in the case before us, quoted in the majority opinion, 673 So.2d at 757. In Town of Mulga, we refused to extend the Court-made rule of exemption to situations where one municipality is exercising a proprietary or business-for-profit function in another municipality. The rule of exemption is based on the theory that if a municipality would have to levy a tax to pay a tax levied by another municipality then it will be presumed that the tax does not apply to the municipality, unless the legislation or ordinance imposing the tax clearly indicates that it was intended to apply to municipalities. When a municipality is exercising a proprietary or business-for-profit function, the tax can be paid out of the profit; therefore, there is no need to extend the “rule of exemption” to those situations.